United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Concord, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1867
Issued: October 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 21, 2016 appellant, through counsel, filed a timely appeal from a July 8,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted a timely request for oral argument pursuant to 20 C.F.R. § 501.5(b). By order dated
March 2, 2017, the Board exercised its discretion and denied the request as appellant’s arguments on appeal could
be adequately addressed in a decision based on a review of the case as submitted on the record. Order Denying
Request for Oral Argument, Docket No. 16-1867 (issued March 2, 2017).

ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder
condition causally related to the accepted June 1, 2015 employment incident.
FACTUAL HISTORY
On January 6, 2016 appellant, a 45-year-old rural carrier, filed a claim for recurrence
(Form CA-2a) beginning June 1, 2015. She stopped work on June 17, 2015. Appellant claimed
to have reinjured her right shoulder on June 1, 2015 while driving a postal service vehicle and
opening mailboxes to deliver mail. She claimed her condition was causally related to her
May 29, 2014 right shoulder traumatic injury claim (OWCP File No. xxxxxx756), which OWCP
previously accepted for right shoulder sprain and superior labral tear from anterior to posterior
(SLAP) lesion. Appellant had undergone OWCP-approved right shoulder surgery in July 2014
and resumed her full-time, regular duties in November 2014.
In a June 17, 2015 report Dr. Robert Morgan, a Board-certified orthopedic surgeon,
diagnosed recurrent shoulder pain subsequent to a June 1, 2015 injury while reaching with
weight in her hand at work. He reported that appellant had a previous right shoulder rotator cuff
repair on July 3, 2014 and expressed his concerns for a retear of the rotator cuff.
On January 14, 2016 OWCP developed the claim as a new traumatic injury (OWCP File
No. xxxxxx736), rather than a recurrence of her May 29, 2014 employment injury.4
In a January 21, 2016 claim development letter, OWCP advised appellant of the
deficiencies of her claim, both factual and medical, and afforded her 30 days to submit additional
evidence and respond to its inquiries.
In response, appellant submitted a July 14, 2015 right shoulder magnetic resonance
imaging (MRI) scan, which demonstrated post-surgical changes following rotator cuff repair
without evidence of a recurrent rotator cuff tear.
On November 30, 2015 Dr. Morgan reported that appellant was 18-months status-post
right rotator cuff repair and continued to have pain on the lateral aspect of the acromion, which
was worsened with overhead movements. He recommended a right shoulder diagnostic
arthroscopy with revision rotator cuff repair, if indicated. Dr. Morgan provided the following
work restrictions: no overhead lifting greater than 15 pounds, no waist to shoulder lifting greater
than 20 pounds, and no restrictions regarding floor to waist lifting with the right upper extremity.
By decision dated February 25, 2016, OWCP denied the claim because she failed to
establish the factual component of fact of injury.

4

Under OWCP File No. xx-xxxx756, OWCP issued an August 31, 2015 decision denying wage-loss
compensation beginning June 17, 2015 (recurrence) and determined that appellant had sustained a new work injury
on June 1, 2015. The new traumatic injury claim was opened under OWCP File No. xxxxxx736.

2

On May 5, 2016 counsel requested reconsideration and requested that OWCP double the
claim with OWCP File No. xxxxxx756. Appellant further submitted an August 8, 2015 narrative
statement reiterating her claim and a February 18, 2016 operative report indicating that
Dr. Morgan had diagnosed right shoulder rotator cuff recurrent tear and performed a revision
arthroscopic right shoulder rotator cuff repair that day.
OWCP subsequently doubled the case files and reviewed the medical evidence. In
particular, it indicated that it had reviewed a July 14, 2015 MRI scan of the right shoulder and
reports dated July 17, August 31, and November 30, 2015 from Dr. Morgan. In his July 17, 2015
report, Dr. Morgan noted that appellant was one year status-post right shoulder rotator cuff repair
and that she may have reinjured her right shoulder on June 1, 2015 due to reaching with weight
in her hand at work. He found, however, that the right shoulder MRI scan showed no recurrent
rotator cuff tear. On August 31, 2015 Dr. Morgan opined that appellant had reached maximum
medical improvement (MMI) and was capable of returning to work without restrictions.
By decision dated July 8, 2016, OWCP modified its February 25, 2016 decision and
accepted that appellant established both the factual and medical components of fact of injury.
However, the medical evidence of record did not establish that the diagnosed right shoulder
condition was causally related to the accepted June 1, 2015 employment incident. Consequently,
OWCP modified the February 26, 2016 decision to reflect that appellant had established fact of
injury, but did not establish causal relationship.5
LEGAL PRECEDENT
A claimant seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.7
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a
5

On July 13, 2016 counsel requested an oral hearing with respect to OWCP’s July 8, 2016 decision. By decision
dated August 8, 2016, OWCP’s hearing representative denied appellant’s request pursuant to 5 U.S.C.
§ 8125(b)(1) noting that she had previously requested reconsideration pursuant to 5 U.S.C. § 8128, and in response
OWCP issued its July 8, 2016 decision. Consequently, appellant was not entitled to a hearing. The hearing
representative also denied a discretionary hearing noting that appellant could instead file another request for
reconsideration. As noted in the Board’s Order Denying Request for Oral Argument (issued March 2, 2017) counsel
did not appeal the August 8, 2016 nonmerit decision, and therefore, the Board has not exercised jurisdiction over
this particular decision. See 20 C.F.R. § 501.3(a).
6

See supra note 2.

7

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

Elaine Pendleton, 40 ECAB 1143 (1989).

3

personal injury.9 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.10
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.11 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.12 Additionally, the physician’s opinion
must be expressed in terms of a reasonable degree of medical certainty, and must be supported
by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factor(s).13
ANALYSIS
OWCP accepted that the June 1, 2015 employment incident occurred as alleged and that
a medical diagnosis was established. However, OWCP denied her traumatic injury claim
because the medical evidence of record was insufficient to establish causal relationship. The
Board finds that appellant failed to meet her burden of proof to establish that her claimed right
shoulder condition was causally related to the June 1, 2015 employment incident.
In his reports, Dr. Morgan diagnosed recurrent shoulder pain subsequent to a June 1,
2015 injury while reaching with weight in her hand at work. He found, however, that a July 14,
2015 MRI scan of the right shoulder showed no recurrent rotator cuff tear. On August 31, 2015
Dr. Morgan opined that appellant had reached MMI and was capable of returning to work
without restrictions. On November 30, 2015 he reported that appellant was 18-months status
post right rotator cuff repair and continued to have pain on the lateral aspect of the acromion,
which was worsened with overhead movements. Dr. Morgan subsequently diagnosed right
shoulder rotator cuff recurrent tear and performed a revision arthroscopic right shoulder rotator
cuff repair on February 18, 2016.
The Board finds that Dr. Morgan failed to provide sufficient medical rationale explaining
how reaching with weight in her hand at work on June 1, 2015 caused or aggravated appellant’s
right shoulder condition. Dr. Morgan noted that appellant’s condition occurred while she was at
work, but such generalized statements do not establish causal relationship because they merely
repeat her allegations and are unsupported by adequate medical rationale explaining how her
physical activity at work actually caused or aggravated the diagnosed condition.14 His opinion
was based, in part, on temporal correlation. However, the Board has held that neither the mere
9

John J. Carlone, 41 ECAB 354 (1989).

10

Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

See Robert G. Morris, 48 ECAB 238 (1996).

12

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

13

Id.

14

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.15 Dr. Morgan did not otherwise sufficiently explain
how the June 1, 2015 employment incident caused or contributed to the diagnosed condition or
revision surgery. Thus, the Board finds that the reports from Dr. Morgan are insufficient to
establish that appellant sustained an employment-related injury.
Other medical evidence of record, including diagnostic test reports, is of limited
probative value as it does not specifically address whether appellant’s diagnosed conditions are
causally related to the June 1, 2015 work incident.16
The Board finds that appellant failed to submit sufficient rationalized medical evidence to
support her allegation of an injury to the right shoulder causally related to the accepted June 1,
2015 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a right shoulder condition causally related to a June 1, 2015 employment incident.

15

See E.J., Docket No. 09-1481 (issued February 19, 2010).

16

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the July 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: October 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

